Citation Nr: 1208290	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disorder and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right ankle disorder and, if so, whether service connection is warranted.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to March 1967 and from April 1971 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

A hearing was held on December 8, 2011, by means of video conferencing equipment with the appellant in Manila, Philippines, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The September 1994, March 2000, and November 2004 rating decisions are final.  

3.  Some of the evidence received since the November 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disorder and service connection for a right ankle disorder.  

4.  The evidence in this case is in approximate balance as to whether the Veteran's current left ankle disorder, diagnosed as recurrent sprain and degenerative joint disease, is the result of injuries suffered in active duty.  

5.  The evidence in this case is in approximate balance as to whether the Veteran's current right ankle disorder, diagnosed as recurrent sprain and degenerative joint disease, is the result of injuries suffered in active duty.  


CONCLUSIONS OF LAW

1.  The September 1994, March 2000, and November 2004 rating decisions are final.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1100, 20.1103 (2011).

2.  The evidence received subsequent to the November 2004 rating decision is new and material and the claim for service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The evidence received subsequent to the November 2004 rating decision is new and material and the claim for service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4.  Resolving all reasonable doubt in favor of the Veteran, a left ankle disorder, diagnosed as recurrent ankle sprain and degenerative joint disease, was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

5.  Resolving all reasonable doubt in favor of the Veteran, a right ankle disorder, diagnosed as recurrent ankle sprain and degenerative joint disease, was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As the claims for service connection for left ankle disorder and right ankle disorder are being granted, the decision is favorable to the Veteran and, therefore, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claims for service connection for sprained left ankle and sprained right ankle were denied by a September 1994 rating decision.  The Veteran was provided notification of the decision and of his appellate and procedural rights (1-4107 enclosure) but did not appeal the decision.  Therefore, the September 1994 rating decision is final.  See 38 C.F.R. § 20.1103.  The March 2000 rating decision denied entitlement to service connection for a sprained left ankle because new and material evidence adequate to reopen the claim for service connection had not been presented.  The Veteran was provided notification of the decision and of his appellate and procedural rights, but did not appeal the decision.  Therefore, the March 2000 rating decision is final.  Id.  The November 2004 rating decision denied entitlement to service connection for sprained left ankle and sprained right ankle.  The Veteran was provided notification of the decision and of his appellate and procedural rights, but did not appeal the decision.  Therefore, the November 2004 rating decision is final.  Id.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R.      § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence on file at the time of the last denial in November 2004 includes the service treatment records, the Veteran's statement, post-service treatment records, and private treatment records.  The RO denied the Veteran's claims as there was no "concrete evidence" to show that the current right ankle and left ankle strains were related to service.   

As the previous denial of service connection was premised on a finding that the Veteran's current disorders were not related to active duty, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's current disorders are related to active duty or had their onset during active duty.  

The evidence associated with the claims file subsequent to the November 2004 rating decision include copies of the service treatment records, service personnel records, the VA examination reports, Dr. Q.'s statements, Dr. L's statement, and private treatment records.  


Initially, the Board acknowledges that the evidence received includes service personnel records which were not before the RO at the time of the last final rating decision.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In this case, the service personnel records are not considered relevant as the records do not include any documentation related to the Veteran's ankles.  Therefore, reconsideration of the claim is not warranted.  

With respect to the Veteran's application to reopen his claims for service connection for a left ankle disorder and right ankle disorder, the Board finds that there is new and material evidence to reopen the claims.  In the June 2009 statement, Dr. Q. opined that "... there is no doubt that [the Veteran's] right ankle pain, sprains, and degenerative ankle problems are a direct result/had its origins during active service.   In addition, Dr. L., another private physician, stated that    "... from the rehabilitation medicine standpoint, it can be noted that the recurrent bilateral ankle joints pain and swelling are definitely caused by lateral ligamental instability following inadequate immobilization of the ankle joints right after their initial injuries in 1964."  The statements are "new" in that they were not before the RO at the time of the prior final rating decision.  The Board also finds that Dr. Q.'s and Dr. L's statements are "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  As Dr. Q.'s and Dr. L's statements suggest that the Veteran's left ankle and right ankle disorders had their onset during active duty and/or are related to active duty, the evidence relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a left ankle disorder and right ankle disorder.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

In this case, the Veteran contends that his current left ankle and right ankle disorders are related to his periods of active duty.  He testified that he incurred injuries to his ankles during service and that he has suffered symptoms since service.    

The evidence reveals that the Veteran has a current disability.  The private medical evidence, consisting of Dr. Q.'s multiple statements; reveal diagnoses of recurrent ankle sprains and degenerative joint disease.  Therefore, element (1) of Hickson has been met.

The service treatment records show that the Veteran incurred injuries to his right and left ankles during active duty.  Element (2) of Hickson has therefore been satisfied.  

The Veteran was first seen in August 1958 for a contusion of the left ankle.  

The March 1961 reenlistment report of medical examination shows that the Veteran's feet and lower extremities were clinically evaluated as normal.  

The March 1964 service treatment record shows that the Veteran twisted his left ankle playing basketball.  On examination, there was pain and tenderness with slight swelling.  The ankle was stable.  The x-ray showed an avulsion fracture.  Another record noted that the x-rays showed an old fracture of the ankle.  

The March 1964 x-ray film studies of the left ankle demonstrated a tiny ossicle adjacent to the medial malleolus which may be the result of an old injury.  There were no other changes noted.  

The September 1964 service treatment record shows that the Veteran was referred for treatment due to injuring his right ankle while playing volleyball.  He had swelling around his foot but no evidence of a fracture.  The x-ray did not reveal any fracture.  

The February 1965 service treatment record shows that the Veteran was referred due to injuring his right ankle.  The consultation report shows that the Veteran had a mild sprain of the right ankle with no edema or discolor.  There was minimal tenderness to passive motion of the ankle joint.  The x-rays were not indicative.  The Veteran was told to use an ace bandage, elevation and rest, ice pack, and crutches for a few days.

The March 1967 report of medical examination shows that the feet and lower extremities were clinically evaluated as normal.  The March 1967 report of medical history shows that the Veteran denied experiencing bone, joint, or other deformity and denied experiencing any foot trouble.  

The April 1967 report of medical examination shows that the Veteran's feet were clinically evaluated as normal.  The April 1967 report of medical history shows that the Veteran denied experiencing bone, joint or other deformity and denied experiencing any foot trouble.

The March 1969 report of medical examination shows that the Veteran's feet and lower extremities were clinically evaluated as normal.  

The February 1973 periodic report of medical examination shows that the Veteran's feet and lower extremities were clinically evaluated as normal.  

The November 1973 service treatment record shows that the Veteran twisted his ankle.  The Veteran had a right ankle inversion injury last night and reported similar problem in 1965.  On physical examination, the ankle was tender and swollen.  The x-ray was noted as "ok."  The impression was listed as sprain.   
 
The August 1975 retirement report of medical examination shows that the Veteran's feet and lower extremities were clinically evaluated as normal.  The August 1975 report of medical history shows that the Veteran denied experiencing any bone, joint or other deformity and denied experiencing foot trouble.

Following separation from service, there is some evidence that the Veteran continued to experience ankle sprains.  The April 1983 record shows that the Veteran was referred to the orthopedic clinic due to pain in the left ankle while playing tennis three days ago.  The provisional diagnosis was listed as ankle sprain, severe.  The orthopedic clinic consultation report shows that the Veteran sprained his left ankle last Saturday.  Objectively, there was soft tissue swelling with local tenderness at lateral aspect of left ankle.  The assessment was listed as left ankle sprain.

The April 1983 x-ray report of the left ankle and foot revealed no fracture or dislocation.  

The August 1983 record shows that the Veteran complained of pain at the left ankle especially after playing tennis.  The assessment was listed as mild sprain of the left ankle.  He was prescribed Motrin for pain.  

The November 1988 record shows that the Veteran stepped in a hole, spraining his left ankle.  He complained of pain on both sides of ankle.  The November 1988 x-ray report shows that the Veteran complained of twisting his left ankle.  The radiologic report revealed soft tissue swelling of the ankle with no evidence of an acute fracture.  

The Veteran was afforded a VA examination in July 1994.  The Veteran reported that he had a sprain on the left ankle in the 1970s while playing basketball.  The Veteran presented with pain and frequent mild sprains on the affected ankle.  There was no history of sprain of the right ankle.  The Veteran was diagnosed with history of sprain, left ankle, presently without evidence of disability.  There was a negative history of sprain of the right ankle.

The July 1994 x-ray shows an impression of normal ankles.

The May 2003 private magnetic resonance imaging (MRI) report reveals a normal left ankle study.  

In December 2008 statements, Dr. Q. provided evidence regarding the nature and severity of the Veteran's current ankle disorders.  In the first document, Dr. Q. submitted a summary of statements in connection with the Veteran's claim for service connection for chronic, recurring, intermittently severe left ankle pain secondary to multiple grade I and Grade II ankle sprains with impending degenerative joint disease of the left ankle joint.  Dr. Q. listed the injuries to the left ankle during the Veteran's active military service.  The current x-ray studies dated in December 2008 showed minimal osteophyte formation anterior tibial plafond and anterior portion of the talus.  Dr. Q. stated that " [the Veteran] is suffering from multiple repeated Grade I and Grade II ankle sprains which have contributed to a disruption and loosening of various ankle ligaments, eventually resulting into an unstable left ankle now exhibiting on x-ray, and signs of impending degenerative joint disorder."  Dr. Q. explained that "a sprain is an injury to the ligaments in the ankle.  Sometimes a moderate or severe sprain causes problems even after the ligament has healed.  A small nodule may develop in one of the ankle ligaments and cause constant friction in the joint leading to chronic inflammation and eventually permanent damage.  People who have sprained an ankle may walk in a way that overuses the tendons which can cause chronic swelling and tenderness of the outer ankle joint (which is what is probably occurring to [the Veteran's] ankle now)."  Dr. Q. also addressed the cause of osteoarthritis.  He mentioned that the "cause of osteoarthritis is obscure, but mechanical injury, which may consist of single major trauma or repeated minor traumas (or repeated major traumas - the repeated ankle sprains), may cause intraarticular changes that act as a predisposing or aggravating cause.  The symptoms of osteoarthritis usually exhibit a slowly progressive and often intermittent course.  A severe sprain or subluxation or dislocation may appear innocent by virtue of a negative roentgenogram.  However, surface cartilage may have become dislodged and continue to wedge between the articular surfaces (refer to service treatment record dated March 2 and March 24, 1964) or a spontaneously reduced dislocation of the astragalus can interrupt its vascular supply causing slowly apparent and subtle degrees of avascular necrosis; subchondral bone collapse occurs at the weight-bearing surface and the development of osteoarthritic changes is inevitable."  Finally, Dr. Q. stated that "chronic instability of the ankle may follow an acute injury to the lateral ligaments of the ankle and is characterized by recurrent sprain and the ankle giving way.  This condition will often eventuate in osteoarthritis of the ankle joint, frequently accompanied by degenerative arthritis of the tarsal joints (this is the scenario that afflicts the left ankle of [the Veteran] right now)."

In a separate statement dated in December 2008, Dr. Q. provided evidence regarding the nature and etiology of the Veteran's right ankle disorder.  Dr. Q. acknowledged the injuries to the right ankle during the Veteran's active military service.  The December 2008 x-rays revealed minimal osteophyte formation of the anterior end of the tibial plafond and talus and at the inferior aspect of the calcaneus.  Dr. Q. stated that " [the Veteran] is currently suffering from multiple repeated Grade I and Grade II ankle sprains, which in the opinion of the undersigned, contributed to a disruption and loosening of the various ankle ligaments, eventually resulting into an unstable right ankle now exhibiting on x-ray, signs of impending degenerative joint disorder."  Dr. Q. explained the ankle sprain is an injury to the ligaments and a mild sprain increases the risk of repeat injury.  He stated that sometimes a moderate or severe sprain causes problems even after the ligament has healed.  He stated that "... a small nodule can develop in one of the ankle ligaments and cause constant friction in the joint leading to chronic inflammation and eventually permanent damage (which may have happened to [the Veteran's] ankle)."  Again, he explained that "people who have sprained an ankle may walk in a way that overuses the tendons on the outside of the ankle resulting in inflammation.  This condition can cause chronic swelling and tenderness of the outer ankle joint (which is what is probably occurring to [the Veteran's] ankle right now."  Dr. Q. stated that "mechanical injury, which may consist of single major trauma or repeated minor traumas (or repeated major traumas - the repeated ankle sprains) may cause intra-articular changes that act as a predisposing or aggravating cause."  Dr. Q. opined that "chronic instability of the ankle may follow an acute injury to the lateral ligaments of the ankle and is characterized by recurrent sprain and the ankle giving way.  This condition will often eventuate in osteoarthritis of the ankle joint, frequently accompanied by degenerative arthritis of the tarsal joints (this is the scenario that afflicts the right ankle of [the Veteran] right now)."  

In an August 2009 medical abstract, Dr. L., another private physician, noted that the Veteran complained of left ankle joint paints and swelling in September 2006.  The past medical history revealed that the Veteran had injury to the ankle joint while playing basketball on March 2004 with recurrent trauma/pains of the same ankle joint in April 1983 and November 1988.  The clinical impression in September 2006 was recurrent left ankle joint sprain, chronic.  In July 2008, the Veteran was seen complaining of bilateral ankle joints.  Both ankle joints were tender at the talofibular areas.  Dr. L noted that "Aside for the past medical history of the left ankle joint, it was learned that the Veteran had history of initial trauma by twisting his right ankle while playing volleyball on September 1964.  Re-injury was noted on February 1965 and November 1973."  The radiological examination of both ankle joints revealed some degree of osteoarthritis in both ankle joints.  Dr. L. stated that "... from the rehabilitation medicine standpoint, it can be noted that the recurrent bilateral ankle joints pain and swelling are definitely caused by lateral ligamental instability following inadequate immobilization of the ankle joints right after their initial injuries in 1964."  

The RO requested a VA medical opinion with respect to the etiology of the left ankle disorder.  The opinion was provided in May 2009.  The examiner opined that "the present or current left ankle condition (strain) is not caused by or a result of left ankle sprain in military service."  The examiner noted that Dr. Q's present diagnosis was listed as a strain.  Strain by definition is a muscle injury.  The examiner stated that the Veteran's service treatment records clearly show a diagnosis of ankle sprain.  A sprain is defined as a ligamentous injury to differentiate it from a strain which is a muscular injury.  The examiner explained that this would signify that the Veteran's current disorder is not related to the sprain the Veteran suffered in his military service.  Secondly, the ankle x-rays in November 1988 showed soft tissue swelling at the time, but no fractures and with the history of twisting the left ankle while playing tennis, this is compatible with a ligament sprain.  However, the 2003 MRI of left ankle showed normal findings.  The examiner noted that there was no evidence of an ankle strain at this time or any sprained ligament for that matter.  This signifies that the sprained ligament of his left ankle has completely healed without any residuals.  The examiner opined that even if the Veteran has current osteoarthritis, this is due to normal aging processes which is fairly recent and does not have its origins 20 years ago while the Veteran was in active service.  

In June 2009, Dr. Q. submitted a statement/rebuttal responding to the May 2009 VA medical opinion.  Dr. Q. explained that the May 2009 VA examiner was incorrect in addressing that there was only a diagnosis of "strain" not "sprain."  Dr. Q. explained that the January 2009 report was medical evidence in support for a claim for right ankle sprain, not strain.  Dr. Q. also addressed the assertion that there was no evidence of a chronic disorder during active service.  Dr. Q. stated that "sprains are ligamentous problems (a sprain is defined as a partial or complete rupture of the fibers of a ligament).  Thus, these problems will not show up on x-rays.  Thus, in the early stage and even in the later stages, there will be no findings of arthritis, bone deformity, or joint deformity unless the ligamentous injuries had invariably caused insidious bone problems whose visible manifestations will only show up later in life."  Dr. Q. also stated that extensive interviews with the Veteran revealed numerous incidents of right ankle sprains.  Dr. Q. reiterated that "[the Veteran's] right ankle pain is caused by the residuals of his chronic and severe right ankle sprain incurred while in service."  Dr. Q. also addressed the service treatment records and that there were not enough diagnostic procedures and treatment when the sprains became recurrent.  Dr. Q. opined that "... there is no doubt that [the Veteran's] right ankle pain, sprains, and degenerative ankle problems are a direct result/had its origins during active service.  

The Veteran was afforded a joints examination in November 2009.  The Veteran claimed that he twisted his ankles during service when playing volleyball.  He was diagnosed to have sprained right and left ankles on separate occasions during active duty.  The x-ray report showed degenerative changes of the left medial malleolus.  The Veteran was diagnosed with degenerative changes of the left ankle.  The examiner opined that the "current right ankle condition was not caused by or a result of mild right ankle sprain in military service."  The examiner noted that the service treatment records revealed an episode of mild sprained right ankle due to twisting injury from sports activity on September 7, 1964 but four days later a medical report dated September 11, 1964 showed that the mild right ankle sprain is healed or resolving and the report stated that the "patient is now doing well."  The examiner stated that this signifies that the right ankle completely healed without any residuals.  Thus, if the Veteran has any x-rays at present with a reading of osteoarthritis, this is due to normal aging processes which is fairly recent and does not have its origins during active service.  Moreover, the retirement examination report dated in 1975 shows normal feet and joints.  There was no mention of any chronic condition relating to his ankles in the report.  

In an addendum to the November 2009 examination report, the examiner opined that the present or current left ankle degenerative joint disease condition is not caused by or a result of left ankle sprain in military service.  The examiner explained that the November 1988 x-ray series showed soft tissue swelling but no fractures/dislocations were found.  There was no evidence that any acute ligament sprain became chronic.  In addition, the examiner pointed to the fact that the 2003 MRI report was normal which signified that the sprained ligament of the left ankle completely healed without residuals.  

Concerning Hickson element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability, it is obvious that there are differing opinions as to whether the Veteran's current ankle disorders are related to active duty.  

The Board has the authority to 'discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  In evaluating the probative value of medical evidence, the Court has stated in pertinent part:

'The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator...'

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board has reviewed the evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).

Weighing against the Veteran's claim are the VA examiners' opinions.  In May 2009, the VA examiner opined that "... the present or current left ankle condition (strain) is not caused by or a result of left ankle sprain in military service."  The examiner explained that Dr. Q's current diagnosis was listed as "strain."  The examiner commented that because the Veteran was diagnosed with a sprain during military service, which is not a muscle injury (strain), the current disorder (strain) is not related to the sprain suffered during active military service.  The examiner also acknowledged the November 1988 normal x-ray (only showing swelling) and the normal 2003 MRI study.  Finally, the VA examiner opined that even if the Veteran has current osteoarthritis, this is "... due to the normal aging processes..."  However, the Board notes that Dr. Q's statements dated in December 2008 and June 2009 provide diagnoses of sprain, not "strain" as noted by the VA examiner.  Therefore, the VA examiner's opinion is afforded little probative value.  The November 2009 VA examiner (the same examiner who provided the May 2009 medical opinion), opined that "... the current right ankle condition was not caused by or a result of mild right ankle sprain in military service."  The examiner noted that the service treatment records revealed an episode of mild sprained right ankle in September 1964, but that the sprain had healed.  The examiner stated that "even if [the Veteran] had any x-rays at present with a reading of osteoarthritis, this is due to normal aging processes..."  The examiner also noted that the retirement examination dated in 1975 showed normal feet and joints.  In an addendum to the November 2009 examination report, the examiner opined that "the present or current left ankle degenerative joint disease condition is not caused by or a result of left ankle sprain in military service."  The examiner pointed to the November 1988 x-ray which showed soft tissue swelling but no fractures or dislocations.  The examiner explained that there was no evidence that an acute ligament sprain became chronic.  To support the opinion, the examiner pointed to the 2003 MRI report which showed that the left ankle was normal.  

On the other hand, Dr. Q., the Veteran's private physician, provided detailed evidence weighing in favor of the Veteran's claims for service connection.  In the statements dated in December 2008 and June 2009, Dr. Q. listed the evidence in the Veteran's service treatment records and opined that the Veteran's current right and left ankle disorders were related to service or had their onset during military service.  In providing the favorable opinions, Dr. Q. addressed the evidence of injuries in the service treatment records and, while acknowledging that the x-rays were normal during active service, he stated that "sprains are ligamentous problems (a sprain is defined as a partial or complete rupture of the fibers of a ligament.  Any ligament about the ankle may be torn by a force that exerts traction in the direction of the fibers.  Thus, these problems will not show up on x-rays.  Thus, in the early stage and even in the later stages, there will be no findings of arthritis, bone deformity, or joint deformity unless the ligamentous injuries had invariably caused insidious bone problems whose visible manifestations will only show up later in life."  In addition, Dr. Q. explained that repeated sprains can "eventuate in osteoarthritis of the ankle joint, frequently accompanied by degenerative arthritis of the tarsal joints."  The Court has indicated that when evaluating an opinion, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that Dr. Q's opinions are particularly persuasive due to his analysis of the evidence of record, review of the service treatment records, and the examination of the Veteran's current disorders.  

In light of the above, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current ankle disorders are the result of injuries to his ankles during active service.  Therefore, the Board concludes that the Veteran's current left and right ankle disorders, diagnosed as recurrent ankle sprains and degenerative joint disease, are the result of the injuries to his ankles during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  






ORDER

Entitlement to service connection for a left ankle disorder, diagnosed as recurrent sprain and degenerative joint disease, is granted.  

Entitlement to service connection for a right ankle disorder, diagnosed as recurrent sprain and degenerative joint disease, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


